DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (8,641,450).
With regard to claim 1, Li teaches, as shown in figures 1-2 and 5 and taught in the Abstract: “A plug connector 100 that is slidably inserted into a receptacle connector (mating connector not shown, but inherent for any connector), comprising: a signal pin (pin inherent in USB connectors, see Pan, figure 1, 2) having one side (portion of signal pin exposed on the insulative housing inherent in a USB connector, see top surface of 2 in figure 1 of Pan) in electrical contact with one side of a signal line of a cable; a shield can 10 electrically spaced apart from the signal pin and surrounding the signal pin such that a lower surface of the other side of the signal pin is exposed; a first insulating member (insulative housing inherent in USB connector, see Pan, figure 1, insulating member 11 and 12) coupled to the signal pin to insulate the signal pin and the shield can 10 from each other; and a plug shell 20 surrounding the shield can 10 such that the lower surface of the other side of the signal pin is exposed”.

With regard to claim 4, Li teaches: “The plug connector of claim 1”, as shown above.
Li also teaches, as taught in the Abstract: “wherein the signal pin comprises a first portion (where the conductor of the cable connects with the signal pin in the USB connector) on one side (portion of the signal pin attached to the signal conductor of the cable) thereof which has an insertion portion into which the signal line is inserted 17Attorney Docket No. 15138-000200-USand a second portion (where the lower surface of the signal pin is located on the signal pin) on the other side thereof which is formed integrally with the first portion and has the lower surface of the other side of the signal pin”.

With regard to claim 5, Li teaches: “The plug connector of claim 4”, as shown above.
Li also teaches: “wherein the first insulating member (insulating member inherent in USB connector, as shown in Pan figure 1) has a through hole through which the second portion of the signal pin passes, and comprises a first section (inherent, see 11 in figure 1 of Pan) that forms an upper portion of the through hole and is formed to expose the lower surface of the other side of the second portion while covering an upper portion of the second portion; and a second section (inherent, see 12 in figure 1 of Pan) that forms a lower portion of the through hole and is formed below the first section to be  shorter than the first section such that the lower surface of the other side of the second portion is exposed”.

With regard to claim 7, Li teaches: “The plug connector of claim 1”, as shown above.
Li also teaches, as taught in column 1 lines 11-17: “wherein the plug shell 20 is formed of a metal material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li (8,641,450) and Feldman et al. (2006/0228952).
With regard to claim 8, Li teaches: “The plug connector of claim 1”, as shown above.
Li does not teach: “wherein the plug shell has an enclosing portion that encloses and supports a portion of the cable exposed to the outside of the shield can”.
In the same field of endeavor before the effective filing date of the claimed invention, Feldman teaches, as shown in figures 1, 2C, and 3A: “wherein the plug shell 40 has an enclosing portion 56 that encloses and supports a portion of the cable 30 exposed to the outside of the shield can 24”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Feldman with the invention of Li in order to hold the wires in place (Feldman, paragraph 21).
Allowable Subject Matter
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831